Citation Nr: 0520964	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-02 544A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bladder 
incontinence to include secondary to lumbar degenerative 
osteoarthritis with disc disease.

2.  What evaluation is warranted for left knee instability 
from July 6, 1998, to August 1, 2001?

3.  What evaluation is warranted for left knee arthritis from 
July 6, 1998, to September 30, 2002?

4.  What evaluation is warranted for left knee status post 
total arthroplasty from August 2, 2001, to September 30, 
2002?

5.  What evaluation is warranted for left knee status post 
total arthroplasty from October 1, 2002, including 
entitlement to an extra-schedular evaluation?




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted service connection for left 
knee degenerative joint disease and rated the disability as 
20 percent disabling effective from July 6, 1998.  

This matter also comes before the Board from an October 2000 
rating decision that, in part, denied entitlement to service 
connection for bowel incontinence and lumbar degenerative 
joint disease; entitlement to a total rating based on 
individual unemployability (TDIU); and entitlement to a 
rating in excess of 30 percent for a right knee disorder.  

In a subsequent September 2001 rating decision, the RO 
recharacterized the veteran's service connected left knee 
disorder as status post total arthroplasty and granted a 100 
percent rating effective from August 2, 2001, to 
September 30, 2002, and a 30 percent rating effective from 
October 1, 2002.  In February 2002, the veteran testified at 
a hearing before the undersigned.  

In September 2002, the Board, in part, ordered further 
development of the issues of entitlement to service 
connection for bladder incontinence secondary to the 
appellant's service connected low back disorder and what 
rating was warranted for the veteran's left knee disorder 
from July 6, 1998.

In September 2003, after undertaking development pursuant to 
now invalidated 38 C.F.R. § 19.9(a)(2) (2002), the Board 
remanded the appeal for further evidentiary development.  
Thereafter, the veteran's claims files were transferred from 
the RO in Montgomery, Alabama to the Appeals Resource Center 
in Huntington, West Virginia.

A March 2005 rating decision assigned the veteran's left knee 
arthritis, associated with a total knee arthroplasty, a 
separate 10 percent rating effective from July 6, 1998, to 
October 1, 2002, and granted a 60 percent rating for status 
post total arthroplasty effective from October 1, 2002. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the left knee 
rating issue was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  Moreover, because 
the RO has established staged ratings-20 percent for 
instability from July 6, 1998, to August 1, 2001, 10 percent 
for arthritis from July 6, 1998, to October 1, 2002, 100 
percent for status post total arthroplasty from August 2, 
2001, to September 30, 2002, and 60 percent for status post 
total arthroplasty from October 1, 2002, the Board has 
characterized the rating question as noted on the title page.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, he 
developed bladder incontinence because of lumbar degenerative 
osteoarthritis with disc disease.

2.  Between July 6, 1998, to August 1, 2001, the veteran's 
left knee disorder was not manifested by evidence of severe 
instability.

3.  Between July 6, 1998, to August 1, 2001, the left knee 
disorder was not manifested by objective evidence of flexion 
limited to 30 degrees or extension limited to 15 degrees, or 
flexion limited to 45 degrees and extension limited to 10 
degrees, even when taking into account complaints of pain.

4.  Between August 2, 2001, to October 1, 2002, the left knee 
disorder was assigned a 100 percent schedular rating because 
of a total arthroplasty pursuant to 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5055.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
bladder incontinence was caused or aggravated by lumbar 
degenerative osteoarthritis with disc disease.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).

2.  Between July 6, 1998, to August 1, 2001, left knee 
instability did not meet the schedular criteria for an 
evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2004).

3.  Between July 6, 1998, to August 1, 2001, left knee 
arthritis did not meet the schedular criteria for an 
evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2004).

4.  Between August 2, 2001, to October 1, 2002, a separate 
rating for left knee arthritis would violate the rule against 
pyramiding.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.14 (2004).

5.  Between August 2, 2001, to September 30, 2002, status 
post left knee total arthroplasty did not meet the schedular 
criteria for an evaluation in excess of 100 percent.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5055 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In an April 2004 letter, the 
March 2001 statement of the case, and September 2002 and 
March 2005 rating decisions VA notified the claimant what was 
required to award higher evaluations, what actions VA had 
undertaken, and/or what action he needed to undertake, to 
include submitting authorizations to permit VA to secure 
pertinent records.  Therefore, the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after the veteran notified VA 
that he received all of his treatment from James R. Andrews, 
M.D., Nasrollah Eslami, M.D., Ronald C. McCoy, M.D., Donald 
W. Autry, M.D., Bryan Givhan, M.D., Tom Moody, M.D., 
Brookwood Diagnostic Center, Shelby Medical Center, 
HealthSouth Medical Center, and South Highland Hospital, the 
RO and/or the claimant thereafter obtained and associated 
these records and/or letters from these physicians with the 
claims files.  The veteran was also afforded numerous VA 
examinations.  The RO also obtained a medical opinion in 
April 2004.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Service Connection Claim

The veteran argues that his bladder incontinence is caused by 
his service connected lumbar degenerative osteoarthritis with 
disc disease.  It is requested that the veteran be afforded 
the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

In this regard, the veteran has been service connected for 
lumbar degenerative osteoarthritis with disc disease since a 
September 2002 rating decision.  The preponderance of the 
evidence also shows that the veteran has bladder 
incontinence.  See, e.g., letters from Dr. Moody dated in 
February and October 2003; letters and/or treatment records 
from Dr. Givhan dated in March 2001 and February 2003; letter 
from Dr. Autry dated in February 2003; and the VA medical 
opinion dated in April 2004.  

Furthermore, in his February 2003 opinion from Dr. Moody, a 
urologist, it was opined that the claimant's urinary 
incontinence was not caused by his prostate but was 
"probably due to nerve pressure in his lower back.  In 
October 2003, Dr. Moody opined that, "[i]t is more likely 
than not that his urinary incontinence is secondary to the 
nerve damage due to degenerative lumbar disc disease and 
arthritis.  In fact, in my opinion, that is the cause."  In 
a February 2003 treatment record, Dr. Givhan opined that the 
appellant's urinary incontinence was possibly related to his 
back problems.  Similarly, in a February 2003 letter from Dr. 
Autry, it was opined that the veteran had bladder 
incontinence because of severe nerve pressure in his low 
back.  Finally, while the April 2004 VA examiner opined that 
the veteran's bladder incontinence was probably attributable 
to his prostate cancer, and that lumbar spine arthritis did 
not cause bladder incontinence, it was also opined that the 
appellant's urinary incontinence "could be aggravated 
somewhat by [his service connected] arthritis."  

Given these opinions, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the uncontradicted 
medical evidence of record shows that the appellant's lumbar 
degenerative osteoarthritis with disc disease at least 
aggravated, if not caused, bladder incontinence.  Therefore, 
service connection for bladder incontinence is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.

The claim is allowed.

The Higher Evaluation Claims

The veteran and his representative contend that the service-
connected left knee disorders are manifested by 
symptomatology that warrants the assignment of higher 
evaluations.  It is requested that the veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Facts

A June 1998 treatment record from Dr. Andrews' shows the 
veteran's complaints of left knee pain and deformity.  It was 
opined that the left knee cartilage was worn out and the 
veteran had considerable pain.  Examination revealed left 
knee motion from 0 to 120 degrees. 

The veteran appeared for a VA examination in February 1999.  
This examination revealed that the veteran walked with a good 
gait, and a very slight limp.  He did not use a cane.  Knee 
stability was described as very good, and range of motion 
study revealed 110 degrees of flexion and extension to - 3 
degrees.  The diagnosis was left knee degenerative joint 
disease with loss of function due to pain.

In an April 1999 examination conducted by Dr. Eslami, the 
veteran complained of left knee pain, weakness, giving way, 
and loss of extension.  On examination, there was mild lower 
extremity weakness that was estimated to be at 3-4/5, and a 
limited range of motion of the knees.  

In June 1999, Dr. McCoy also opined that the cartilage was 
worn out in the left knee and the veteran had considerable 
pain.  

In July 1999, Dr. Andrews reported the veteran complained of 
left knee pain and swelling.  It was opined that the veteran 
had severe arthritis and great difficulty walking because of 
knee pain and weakness.  It was thereafter opined that the 
left knee had needed replacement for years, it had continued 
to worsen, and it did not extend or flex normally.  Moreover, 
the veteran's adverse symptomatology was worsened by sitting 
and standing, even for short periods of time.  The veteran 
used a cane, knee braces, and took arthritis medications.  On 
examination, left knee range of motion was from 10 to 110 
degrees with effusion and tenderness.  

In April 2000 and/or January 2001 letters from Dr. Autry, it 
was reported that the veteran frequently limped due to 
bilateral knee pain and weakness.  It was also reported that 
the veteran wore a knee brace.  Thereafter it was opined that 
the veteran had x-ray evidence of arthritis, that he had 
severe arthritis and total loss of left knee cartilage which 
caused difficulty standing up from a sitting position and an 
unsteady gait.  Dr. Autry opined that the veteran could not 
walk half a block or stand for fifteen minutes without severe 
pain and weakness in his knees.  It was also reported that 
the veteran had to pull himself up from a sitting position 
and it took several minutes for him to straighten his legs 
once he stood because of stiffness, pain, and weakness.  

At the June 2000 VA examination, it was once again noted that 
the veteran wore a knee brace and complained that his knee 
was weak and painful.  The veteran also reported that his 
left knee disorder caused him to fall on a number of 
occasions.  On examination, his gait was within normal limits 
except for a limp favoring his left leg.  Both knees had 
deceased range of motion with pain.  While the examiner found 
decreased range of motion with pain, he did not further 
specify the degree of pain.  The veteran reported that 
instability and weakness had caused approximately 12 falls.  
He reported that he could not go out on walks with his family 
or dance.  Walking for a half a block reportedly caused pain, 
numbness, and weakness.  He stated that he had to cut his 
medical practice from approximately 100 patients a day to 
between two and eight.  Finally, he stated that he could not 
stand for more then 10 or 15 minutes, drive for long 
distances, or do manual work around the house.  X-rays showed 
moderate degenerative joint disease.  The diagnosis was 
degenerative joint disease of the knee.  The examiner opined 
that shifting weight from side to side would cause pain.  

In October 2000 and March 2001 letters from Dr. Givhan, it 
was again reported that the cartilage in the left knee was 
worn out, the knee was weak and painful, and the left knee 
disorder had caused him to fall on a number of occasions.  

In Dr. Givhan's March 2001 letter, it was reported that the 
veteran had severe leg pain and weakness.  He walked with a 
limp and x-rays showed the knee to be bone on bone because 
the cartilage was worn out.  The claimant reported frequently 
falling due to knee pain and weakness.  

In the August 2001 discharge summary from the veteran's 
hospitalization for a total arthroplasty, it was noted that 
he was seen on multiple occasions over the past four or five 
years because of knee pain that had progressively become 
worse.  Specifically, the veteran complained of difficulty 
walking around, performing simple tasks, and working because 
of pain.  The veteran also reported that his pain was most 
severe when getting up from a seated position and doing any 
prolonged standing.

Left Knee Instability 
from July 6, 1998, to August 1, 2001

As indicated above, an April 1999 rating decision granted 
service connection for left knee degenerative joint disease 
and rated the disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability, will be rated 
as 20 percent disabling when moderate, and 30 percent 
disabling when severe.  38 C.F.R. § 4.71a.

However, despite the adverse findings noted above, no 
physician has ever specifically opined that the veteran's 
left knee was unstable and characterized the severity of this 
instability as severe.  In fact, the February 1999 VA 
examiner opined that its stability was "very good."  
Therefore, because there is no evidence in the record that 
suggests more than "moderate" subluxation or instability in 
the knee during this time, an increased rating for the knee 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.



Left Knee Arthritis
from July 6, 1998, to August 1, 2002

As indicated above, a March 2005 rating decision "granted" 
service connection for left knee arthritis and rated the 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 from July 6, 1998, to October 1, 2002 
(sic).

Under Diagnostic Code 5010, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  A rating 
of 20 percent is assigned for each such major joint or group 
of minor joints, with occasional incapacitating 
exacerbations, affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  

Given the disability evaluation assigned left knee arthritis, 
potentially applicable Diagnostic Codes provide ratings as 
follows.  If flexion of the knee is limited to 45 degrees a 
10 percent rating is in order.  If flexion of the knee is 
limited to 30 degrees a 20 percent rating is in order.  If 
flexion of the knee is limited to 15 degrees a 30 percent 
rating is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
If extension of the knee is limited to 10 degrees a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees a 20 percent rating is in order.  If 
extension of the knee is limited to 20 degrees a 30 percent 
rating is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5261

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Moreover, in a precedent opinion by VA General Counsel, it 
was noted that separate ratings may be assigned in cases 
where a service-connected knee disability includes both a 
compensable limitation of flexion under Diagnostic Code 5260, 
and a compensable limitation of extension under Diagnostic 
Code 5261 provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04 
(September 17, 2004); 69 Fed. Reg. 59990 (2004).  The basis 
for the opinion was based on the knee having separate planes 
of movement both of which are compensable.  Id.

The only range of motion studies found in the record during 
this time period are those conducted by Dr. Andrews in June 
1998 and July 1999 as well as the VA examiner in February 
1999.  At those times, left knee range of motion was from 0 
to 120 degrees, 10 to 110 degrees, and -3 to 110 degrees.  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004))  

Therefore, because left knee flexion was not limited to 30 
degrees and extension was not limited to 15 degrees, a higher 
evaluation is not warranted under these Diagnostic Codes 
based on the objective clinical findings of loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.   This is 
true throughout this period of time.

Moreover, because the left knee does not demonstrate flexion 
limited to 45 degrees and extension limited to 10 degrees, 
separate compensable evaluations are not warranted under 
these Diagnostic Codes based on the objective clinical 
findings of loss of motion.  Id.  This is also true 
throughout this period of time.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point to be made in this regard is that even though the 
veteran complains of pain, consideration of 38 C.F.R. 
§§ 4.40, 4.45 does not lead the Board to conclude that the 
functional losses he experiences in the left knee equate to 
the criteria for a 20 percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261 or separate compensable 
ratings under these same Diagnostic Codes.

Specifically, while the veteran's private physicians reported 
his complaints of pain and weakness as well as his claims 
regarding social and industrial impairment because of left 
knee pain, not one of these physicians noted objective 
evidence of left knee swelling, tenderness, heat, crepitus, 
etc, except for Dr. Andrews noting effusion and tenderness 
while conducting motion studies.  38 C.F.R. §§ 4.40, 4.45.  
Likewise, not only did the June 2000 VA examiner report that 
the veteran's gait was within normal limits except for a limp 
favoring his left leg, he did not note any objective evidence 
that would confirm the veteran's claim of left knee pain.

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need significant loss of motion to warrant a 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261 or separate compensable ratings under these same 
Diagnostic Codes.  As reflected above, such is not present.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
does not equate to the criteria for either a higher or a 
separate evaluation under Diagnostic Code 5260 and/or 
Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a; DeLuca.  This is true throughout this period of time.

Left Knee Arthritis 
from August 2, 2001, to October 1, 2002

During this time, the veteran's left knee disorder was 
already receiving a 100 percent schedular rating because of a 
total arthroplasty under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  As the left knee joint was removed on August 2, 
2001, it follows that left knee arthritis was no longer 
present during this term.  Hence, a separate rating based on 
arthritis is not in order for this term.

Left Knee Status Post Total Arthroplasty 
from August 2, 2001, to September 30, 2002

As indicated above, the veteran underwent a total 
arthroplasty on August 2, 2001.  The RO, in a September 2001 
rating decision, granted a 100 percent rating for the 
arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
effective from August 2, 2001, to September 30, 2002. 

The 100 percent rating in effect for left knee total 
arthroplasty under Diagnostic Code 5055 is the maximum rating 
possible under all potentially applicable rating criteria.  
See 38 C.F.R. § 4.71a.  Specifically, Diagnostic Code 5055 
provides that the appellant is entitled to a 100 percent 
schedular rating for the first year following implantation of 
the prosthesis.  Id.

Therefore, the Board need not discuss the impact of the 
DeLuca decision before finding that a higher evaluation for 
left knee total arthroplasty is not warranted during this 
time period.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Conclusion

In reaching the above conclusions regarding the ratings to 
assign the veteran's left knee disorders, the Board has not 
over looked the veteran's personal hearing testimony, his 
writings to VA, or his wife's statements to VA.  As a 
physician the veteran is competent to describe symptoms he 
experiences and his wife is competent to report on symptoms 
she sees.  Espiritu v. Derwinski, 2 Vet. App. 2 (1992).   
Moreover, as a physician, the veteran is competent to provide 
medical opinions as to the severity of his disability.

However, for the reasons reported above, the Board assigns 
more evidentiary weight to the objective evidence in 
determining the severity of the claimant's service-connected 
disability.  Black v. Brown, 10 Vet. App. 279, 284 (1997).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's rating claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bladder incontinence is granted.

Higher evaluations for left knee disorders are not warranted 
at any time between July 6, 1998, and October 1, 2002. 


REMAND

As to entitlement to a higher evaluation for left knee status 
post total arthroplasty from October 1, 2002, including 
entitlement to an extra-schedular evaluation, the 60 percent 
rating in effect for left knee total arthroplasty under 
Diagnostic Code 5055 is the maximum rating possible under all 
potentially applicable rating criteria.  See 38 C.F.R. 
§ 4.71a.  As such, the only question remaining is whether an 
extra-schedular rating is in order.

However, the record fails to show that the RO has considered 
whether the veteran meets the criteria for entitled to an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004) including whether he meets any criteria for special 
monthly compensation under 38 U.S.C.A. § 1114 (West 2002).  
Therefore, a remand is required.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2004).

Therefore, this issue is REMANDED for the following:

1.  The RO should readjudicate the claim 
of entitlement to a higher evaluation for 
left knee status post total arthroplasty 
from October 1, 2002, including 
entitlement to an extra-schedular 
evaluation, taking into account the 
criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1), as well as the 
criteria governing entitlement to special 
monthly compensation under 38 U.S.C.A. 
§ 1114.  The RO should document whether 
the criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) have been met.  

2.  If the criteria for submission have 
not been met, if they have been met and 
an extra-schedular rating is denied, or 
if the criteria for special monthly 
compensation have not been met, then the 
RO must issue a new decision addressing 
this issue.  

3.  The veteran and his representative 
should then be provided a Supplemental 
Statement of the Case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by the RO.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

5.  Thereafter, the claim should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


